Citation Nr: 0829710	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  02-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 5, 1997 
for an evaluation of 50 percent for service connected 
depressive neurosis with headaches.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted an increased rating for the veteran's service 
connected depressive neurosis with headaches to 50 percent, 
effective from August 5, 1997 (the date at which time the 
increase in disability became manifest pursuant to 38 C.F.R. 
§ 3.157).  The RO issued a notice of the decision in October 
2001, and the veteran timely filed a Notice of Disagreement 
(NOD) in December 2001.  Subsequently, in January 2002 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
March 2002, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2002 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  On appeal in October 
2003 the Board remanded the case for further development, to 
include readjudication of the veteran's earlier effective 
date claim.  Thereafter, the RO issued a Supplemental 
Statement of the Case (SSOC) in December 2005.

Again before the Board in May 2006, it remanded the appeal, 
directing the RO to provide complete Veterans Claims 
Assistance Act (VCAA) notice.  The RO then provided another 
SSOC in January 2008.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presume 
prejudice has been rebutted.

2.	By a February 1991 decision and March 1991 notice of 
decision, the RO denied the veteran's claim for a rating 
in excess of 10 percent for his service connected 
depressive disorder with headaches; the veteran did not 
appeal this decision.  

3.	VA medical records dated February 1980 through March 1997 
indicate that the veteran received treatment for various 
maladies, to include abdominal pain, itching, prostate 
enlargement, substance dependency, the flu and other 
ailments; a June 2, 1997 VA medical record indicates that 
the veteran had received treatment for depression in the 
past, and that he had poor eye contact and tearfulness, 
while August 5, 1997 VA medical reports contain a mental 
status examination and psychiatric evaluation and the 
latter determined that the veteran had moderate 
impairment.

4.	On November 3, 2000, the veteran submitted a claim for an 
increased rating for his service connected depressive 
disorder with headaches.


CONCLUSION OF LAW

An effective date earlier than August 5, 1997 for a 50 
percent evaluation for service connected depressive disorder 
with headaches is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.155, 3.157, 3.400 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.    

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, evidence reflecting treatment of 
his service connected depressive neurosis with headaches 
prior to August 5, 1997.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  Although not required to do so, it 
also specifically asked the veteran to provide VA with any 
other supporting evidence in his possession.  See 73 Fed. 
Reg. 23353, 23354 (Apr. 30, 2008).   It further apprised the 
veteran of the manner in which VA calculates disability 
ratings and assigns effective dates.  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2001 RO decision that is the subject of this appeal 
in its June 2006 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  The RO cured this defect by providing complete 
VCAA notice together with readjudication of the claim, as 
demonstrated by the January 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
   
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination or medical opinion with respect to 
claim instantly on appeal, namely entitlement to an earlier 
effective date than August 5, 1997 for his service connected 
psychiatric disorder.  As the issue in this case involves 
assignment of an effective date of an award, a factual 
question that the Board must base on the medical evidence of 
record dated prior to August 5, 1997, the Board determines 
that VA had no duty or obligation to provide a current 
examination.  The medical evidence of record that VA has 
collected is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Effective Dates
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation and increased 
awards for compensation.  It provides that "[u]nless 
specifically provided otherwise in this chapter . . . the 
effective date of an award based on an original claim . . . 
or a claim for increase of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  Specifically, with respect to 
increased awards, the statute also states that "[t]he 
effective date of an award for increased compensation shall 
be the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2).  38 C.F.R. § 3.400 similarly provides that 
"[e]xcept as otherwise provided, the effective date of an 
evaluation and award of . . . compensation . . . or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400 (emphasis added).  

In addition, and relevant to the instant case, 38 C.F.R. § 
3.157(b) sets forth provisions relating to VA reports of 
examination as constituting a claim for increase of an 
already service connected disorder.  It provides that 
"[o]nce a formal claim for . . . compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of [specified records] will be 
accepted as an informal claim for increased benefits . . . 
."  38 C.F.R. § 3.157(b); accord MacPhee v. Nicholson, 459 
F.3d 1323, 1327 (Fed. Cir. 2006) (noting that "a [VA] 
medical examination report will only be considered an 
informal claim for an increase in disability benefits if 
service connection has already been established for the 
disability"); Norris v. West, 12 Vet. App. 413, 417 (1999) 
(citing 38 C.F.R. § 3.157(b)(1) and noting that "an informal 
claim for benefits 'will' be initiated by a report of 
examination or hospitalization for previously established 
service-connected disabilities").  Such records include 
reports of examination or hospitalization by VA, and the 
veteran need not even "identify the report as a claim or . . 
. identify the benefits sought."  Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992) (noting that § 3.157(b) "does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought").  Thus, "[t]he date of [VA] 
outpatient or hospital examination or date of admission to a 
VA . . . hospital will be accepted as the date of receipt of 
a claim."  38 C.F.R. § 3.157(b)(1).  Such a provision, 
however, "appl[ies] only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission."  38 C.F.R. § 3.157(b)(1) (emphasis added).  

Additionally, consistent with this provision, 38 C.F.R. § 
3.155(c), provides that when a veteran has filed a claim for 
compensation under 38 C.F.R. § 3.151, "an informal request 
for increase," as in the case of the generation of a VA 
medical treatment report pertaining to an already service-
connected disability, "will be accepted as a claim."  38 
C.F.R. § 3.155(c); accord Norris, 12 Vet. App. at 417.   That 
is, § 3.155(c) "mandates that the Secretary [of VA] accept 
an informal request for a rating increase 'as a claim'; the 
Secretary cannot require the veteran to take any additional 
action in order to perfect that 'claim' - as contrasted with 
an informal claim under 38 C.F.R. § 3.155(a), which would be 
applicable in a situation where the veteran had not 
previously filed a claim that met 'the requirements of § 
3.151 . . . .'"  Norris, supra, at 421 (emphasis in 
original).  Accordingly, the "benefit to a claimant that 
paragraph (c) [of § 3.155] provides is that that claimant 
need not file another formal application for benefits as 
called for in § 3.155(a), i.e., need not start the process 
anew, in order to obtain an increase if he or she has already 
filed a formal claim . . . ."  Id.  (emphasis in original).

b. Bell v. Derwinski: Constructive Possession of VA Records 
The Board notes that in the instant case, some VA treatment 
records dated prior to the August 5, 1997 effective date of 
the 50 percent evaluation were not actually part of the 
claims file at the time of the RO's initial October 2001 
decision that is the subject of the instant appeal (these 
older records not having been actually incorporated to the 
claims file until 2003 and thereafter).  Notwithstanding this 
fact, however, according to Bell v. Derwinski, medical 
treatment records generated by VA, but not in fact contained 
in the claims file or record at the time of a VA 
adjudication, are deemed to have been in VA's "constructive 
possession," and therefore must be considered.  See Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) 
(holding that the Secretary had, at least, constructive 
knowledge of records generated by VA but not contained in the 
claims file); see also 60 Fed. Reg. 43186 (Aug., 18, 1995); 
VAOPGCPREC 12-95 (May 10, 1995).  While this constrictive 
possession doctrine does not apply to VA determinations 
rendered prior to the Bell decision in 1992, in the instant 
case, the RO here issued its increased rating decision that 
is the subject of the instant appeal after Bell in October 
2001, and therefore this principle applies.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997) (rejecting application of 
constructive possession doctrine to VA claims decided prior 
to Bell), vacated and remanded on other grounds sub nom. 
Lynch v. West, 178 F.3d 1312 (Fed.Cir.1998) (table), 
reinstated in full by Lynch v. West, 12 Vet .App. 391 (1999) 
(per curiam); accord Damrel v. Brown, 6 Vet. App. 242, 246 
(1994) (recognizing that "only the 'law that existed at the 
time' of the prior adjudication . . . can be considered.  The 
constructive notice rule of Bell was not formulated until 
1992. . . .").

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background

Procedural Background & Travel Board Hearing Testimony
In November 1977 the RO granted service connection for 
depressive neurosis with headaches, and assessed it at 10 
percent disabling from April 27, 1977.  

In August 1986 the RO denied the veteran's claim for an 
increased rating for his depressive neurosis with headaches.  
It issued a notice of this decision that same month, to which 
the veteran did not respond.  

Then in September 1990, the veteran again submitted a claim 
for an increased rating for this disability.  In February 
1991 the RO denied this claim, and thereafter, in March 1991, 
it issued a notice of this decision, which also apprised the 
veteran of his appellate rights.  The veteran did not appeal 
this issue. 

In a correspondence dated November 3, 2000, the veteran 
requested an increase in his service connected depressive 
neurosis.  He noted that he had received treatment for this 
disability at the VA Medical Center in Houston since 1990. 

At his July 2002 Travel Board hearing, the veteran testified 
that he felt that he had depression while in service.  
Hearing Transcript at 3-4.  He recounted how the RO had 
granted service connection for his depression with headaches 
in 1977, evaluating it at 10 percent, and that he had 
received treatment for this disability from 1977 onward.  
Hearing Transcript at 4-5.  The veteran also acknowledged 
that the RO had denied an increase in this evaluation over 
the years, noting that it could not locate pertinent VA 
treatment records.  Hearing Transcript at 5-6.  He further 
indicated that he finally visited a doctor for his 
psychiatric disability in 1997 and that he "never had a 
doctor until '97."  Hearing Transcript at 7.  The veteran 
also indicated that since 1977 he had been unable to maintain 
or be consistent with any employment due to his anger, 
depression and inability to cope with stressful situations or 
conflicts.  Hearing Transcript at 7.  He testified that he 
had received medical treatment at the VA Medical Center in 
Oklahoma City, Oklahoma, Los Angeles, California and 
Lexington, Kentucky at times prior to 1991, but not 
thereafter.  Hearing Transcript at 8-9, 10.         

Medical Evidence 
Pre-Bell VA medical records dated June 1991 and July 1991 
indicate that the veteran heard voices for about three weeks 
and received treatment for alcohol and cocaine dependency.  
Other pre-Bell VA records, spanning February 1980 to November 
1990 indicate that the veteran received treatment for various 
maladies, to include hepatitis, the flu, general malaise and 
dark urine, back pain, an enlarged prostate, sore throat, 
pain in the joints, nausea, diarrhea, alcoholism, a viral 
disorder, abdominal pain and cramping as well as nasal 
problems.  None of these records dated prior to Bell 
reflected treatment for depressive neurosis with headaches. 

VA medical records dated after the issuance of the Bell 
decision (i.e., post-July 21, 1992) disclose that the veteran 
received treatment for a prostate disorder and rib pain in 
January 1996; peptic ulcer disease (PUD) as well as lesions 
in the genital area in April 1996; a sore throat in May 1996; 
a skin and arm disorder in June 1996; an itching problem in 
July 1996; and low back pain in March 1997.

A June 2, 1997 VA medical record indicates that the veteran 
"was seen during "Operation Outreach" for the purpose of 
[an] assessment, resource identification and referrals."  
The licensed visiting nurse (LVN) noted that the veteran 
needed referrals for medical follow-up, and was to receive a 
referral back to the hospital for an evaluation in the 
Homeless Program.  At this time, the veteran reported that he 
had received treatment in the past for depression and 
anxiety, and the clinician noted that the veteran had poor 
eye contact with occasional tearfulness.  The veteran also 
indicated that he had taken anti-depressants in the past, but 
did not take them consistently, and that he would 
occasionally drink to relieve his depression.  The clinician 
noted that the veteran needed a physical examination.     

VA treatment records dated August 5, 1997 reflect that the 
veteran underwent a psychiatric examination, where the 
clinician diagnosed the veteran with major depression and 
assigned a GAF score of 55. 

As reflected in a July 2005 letter from the VA Medical Center 
in Los Angeles, California, this facility had no treatment 
records for the veteran, to include archived records.  

A June 2006 letter from Dr. R.A.J., the VA staff 
psychiatrist, indicates that the veteran "has been followed 
regularly at the [VA Medical Center] since at least August 
1997."  

The veteran's private physician, Dr. J.L., indicated in a May 
2007 report that the veteran's mental symptoms had begun in 
1973.  

In February 2008 the veteran indicated that he had no 
additional evidence to submit.   

b. Discussion
At the outset, the Board comments that of all the VA 
treatment records outlined above that have been associated 
with the claims file and that reflect dates prior to the 
effective date of August 5, 1997, only one appears to signal 
some consultation or evaluation with respect to the veteran's 
service connected depressive disorder, namely, the June 2, 
1997 Operation Outreach VA report; all of the other VA 
treatment records discussed above relate to other, different 
maladies.  Accordingly, while the Board finds it questionable 
whether the June 2, 1997 VA record, whose purpose was to 
provide "assessment, resource identification and referrals" 
to the veteran and contained no clinical mental status 
examination, constitutes an "informal" claim for an 
increased rating for his depressive neurosis with headaches, 
pursuant to 38 C.F.R. § 3.157(b)(1), even assuming arguendo 
that it does, this represents the earliest possible effective 
date for an increased rating for the veteran's psychiatric 
disability.  See 38 C.F.R. §§ 3.155(c), 3.157(b)(1), 3.400.  

With this determination in mind, the Board concludes that the 
evidence of record preponderates against awarding an 
effective date prior to August 5, 1997 (i.e., an effective 
date of June 2, 1997) for the 50 percent evaluation for 
service connected depressive neurosis with headaches.  In 
particular, as described above, the June 1997 VA record 
contains no mental status examination or other clinical 
findings relating to the nature and severity of the veteran's 
service connected psychiatric disability, to include a GAF 
score.  Instead, the first and earliest date that the veteran 
did receive such a clinical psychiatric assessment was on 
August 5, 1997, the effective date of his current 50 percent 
rating.  That is, based upon the record, the earliest date 
that entitlement arose to a 50 percent rating (or a rating in 
excess of 10 percent) is August 5, 1997.

While the Board recognizes the veteran's assertion that his 
service connected psychiatric disability rendered him unable 
to work since 1977, which potentially could weigh in favor of 
an earlier effective date, as a lay person, he is not 
competent to provide a medical opinion about the effect that 
this disability may have had on employability.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While the veteran is certainly 
competent to describe the symptoms he has encountered, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether an etiological relationship exists between 
his unemployability since 1977 and his service connected 
depressive neurosis with headaches.  As a result, his own 
assertions are not probative to the issue in this case.  As 
the evidence preponderates against his earlier effective date 
claim, the claim is denied.           
       

IV. Conclusion 
For the reasons stated above, the Board finds that an 
effective date earlier than August 5, 1997 for a 50 percent 
evaluation for the veteran's service connected depressive 
neurosis with headaches is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  
ORDER

An effective date earlier than August 5, 1997 for an 
evaluation of 50 percent for service connected depressive 
neurosis with headaches is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


